        Case 1:20-cr-00346-JCH Document 22 Filed 01/30/20 Page 1 of 14


                                                                                'mru#:fr#ruzy
                               IN THE LINITED STATES DISTRICT COURT                        JAN 3 0
                                                                                                   2020

                                 FOR THE DISTRICT OF NEW MEXICO                    MrrcHEl?8.,(ELFERs


UNITED STATES OF AMERICA,

                  Plaintiff,

       vs.                                                   crNo.     3"o-3q[lfi
JONATHAN CORDOVA,

                  Defendant.




                                          PLEA AGREEMENT

       Pursuant to Rule 11, Fed. R. Crim. P., the parties notify the Court of the following

agreement between the United States Attorney for the District of New Mexico, the Defendant,

Jonathan Cordova, and the Defendant's counsel, Thomas M. Clark:

                                   REPRESENTATION BY COUNSEL

       1.         The Defendant understands the Defendant's right to be represented by an attorney

and is so represented. The Defendant has thoroughly reviewed all aspects of this case with the

Defendant's attomey and is fully satisfied with that attorney's legal representation.

                                    RIGHTS OF THE DEFENDANT

      2.          The Defendant further understands the Defendant's rights:

.            a.       to be prosecuted by indictment;

             b.       to plead not guilty, or having already so pleaded, to persist in that plea;

             c.       to have atrial by jury; and

             d.       at atrial:

                       i.       to confrontand cross-examine adverse witnesses,
       Case 1:20-cr-00346-JCH Document 22 Filed 01/30/20 Page 2 of 14




                             to be protected from compelled self-incrimination,

                             to testify and present evidence on the Defendant's own behalf, and

                             to compel the attendance of witnesses for the defense.

                         WAIVER OF RIGHTS AND PLEA OF GUILTY

       3.        The Defendant agrees to waive these rights and to plead guilty to:

       Count     I of the Information,   charging a violation of 21 U.S.C. $$ 8a1(a)(l) and

       (bX1XA), that being Possession with the Intent to Distribute 50 Grams and More

       of Methamphetamine;

       Count 2 of the Information, charging a violation of 21 U.S.C. $$ 8a1(a)(1) and

       (bXlXA), that being Possession with the Intent to Distribute 1 Kilogram and

       More of Heroin;

       Count 3 of the Information, charging a violation of 21 U.S.C. $$ 8a1(a)(1) and

       (bXlXB), that being Possession with the Intent to Distribute 500 Grams and More

       of Cocaine;

       Count 4 of the information, charging a violation of 18 U.S.C. $ 924(c), that being

       Using and Carrying a Firearm During and in Relation to a Drug Trafficking

       Crime, and Possessing Said Firearm in Furtherance of Such Crime.

                                             SENTENCING

       4.        As to Count 1, the Defendant understands that the minimum and maximum

penalty provided by law for this offense is:

            a.       imprisonment for a period of not less than 10 (ten) years up to life;

            b.       a fine not to exceed the greater   of $10,000,000 or twice the pecuniary gain to

                     the Defendant;
        Case 1:20-cr-00346-JCH Document 22 Filed 01/30/20 Page 3 of 14




            c.         a   tefin ofsupervised release ofnot less than 5 (five) years and up to a possible

                       lifetime of supervision to follow any term of imprisonment. (If the

                       Defendant serves a term of imprisonment, is then released on supervised

                       release, and violates the conditions of supervised release, the Defendant's

                       supervised release could be revoked          even on the last day   ofthe term       and
                                                              -                                         -
                       the Defendant could then be returned to another period of incarceration and a

                       new term ofsupervised release.);

            d.         a mandatory special    penalty assessment of $100.00; and

            e.         restitution as may be ordered by the Court.

       5.        As to Count2,the Defendant understands that the minimum and maximum

penalty provided by law for this offense is:

            a.   imprisonment for a period of not less than 10 (ten) years up to life;

            b.   a fine not to exceed the greater    of $10,000,000 or twice the pecuniary gain to the

                 Defendant;

                 a   term ofsupervised release ofnot less than 5 (five) years and up to a possible

                 lifetime of supervision to follow any term of imprisonment. (If the Defendant

                 serves a term of imprisonment, is then released on supervised release, and violates

                 the conditions of supervised release, the Defendant's supervised release could be

                 revoked         even on the last day of the term       and the Defendant could then be
                             -                                      -
                 retumed to another period of incarceration and a new term of supervised release.);

            d,   a mandatory special     penalty assessment of $100.00; and

            e.   restitution as may be ordered by the Court.
        Case 1:20-cr-00346-JCH Document 22 Filed 01/30/20 Page 4 of 14




        6.        As to Count 3, the Defendant understands that the minimum and maximum

penalty provided by law for this offense is:

             a.   imprisonment for a period of not less than 5 (five) years, up to 40 (forty) years;

             b.   a fine not to exceed the greater   of $5,000,000 or twice the pecuniary gain to the

                  Defendant;

                  term ofsupervised release ofnot less than 4 (four) years and up to a possible

                  lifetime of supervision to follow any term of imprisonment. (If the Defendant

                  serves a term of imprisonment, is then released on supervised release, and violates

                  the conditions of supervised release, the Defendant's supervised release could be

                  revoked        even on the last day of the term       and the Defendant could then be
                             -                                      -
                  retumed to another period of incarceration and a new term of supervised release.);

             d.   a mandatory special    penalty assessment of $100.00; and

             e.   restitution as may be ordered by the Court.

       7.         As to Count 4, the Defendant understands that the minimum and maximum

penalty provided by law for this offense is:

             a.   imprisonment for a period of no less than 5 (five) years up to     life.   (Any sentence

                  imposed under this statute must be imposed consecutively with any other term         of
                  imprisonment imposed);

            b.    a fine not to exceed $250,000;

            c.    a term   of supervised release of not more than 5 (five) years. (If the Defendant

                  seryes a term of imprisonment, is then released on supervised release, and violates

                  the conditions of supervised release, the Defendant's supervised release could be
        Case 1:20-cr-00346-JCH Document 22 Filed 01/30/20 Page 5 of 14




                  revoked       even on the last day of the term       and the Defendant could then be
                            -                                      -
                  returned to another period of incarceration and a new term
                                                                             of supervised release.);
             d.   a mandatory special   penalty assessment of $ 100.00; and

             e.   restitution as may be ordered by the Court

        8'        The parties tecognize that the federal sentencing guidelines are advisory,
                                                                                             and that

the court is required to consider them in determining the sentence
                                                                   it imposes.

                                   ELEMENTS OF THE OFFENSE

       9.         If this matter proceeded to trial, the Defendant     understands that the United States

would be required to prove, beyond a reasonable doubt, the following elements
                                                                              for violations of
the charges listed below:




                  First:     That the Defendant knowingly and intentionally possessed the
       controlled substance as charged;

               second:           That the substance was in fact methamphetamine;

                  Third:         That the Defendant possessed the substance with the intent to
       distribute it; and

              Fourth:        That the amount of the controlled substance possessed by the
       Defendant was at least 50 grams.




              First:        That the Defendant knowingly and intentionally possessed the
      controlled substance as charged;

              Second:            That the substance was in fact heroin;

              Third:             That the Defendant possessed the substance with the intent to
      distribute it; and
            Case 1:20-cr-00346-JCH Document 22 Filed 01/30/20 Page 6 of 14




                  Fourth:         That the amount of the controlred substance possessed by the
            Defendant was at least 1 kilogram.


            99u4t
                    3:   2l U.S.C. $8 811(a)(l)   and   (b)(lXB). that being. possession with the lntent to


                   First:        That the Defendant knowingly and intentionally possessed the
            conholled substance as charged;

                     Second:           That the substance was in fact cocaine;

                   Third:              That the Defendant possessed the substance with the intent to
           distribute it; and

                 Fourth:         That the amount of the controlled substance possessed by the
           Defendant was at least 500 grams.

                    4:   18
                          a
           Crime.

                    First:         That the defendant committed the crimes ofpossession with intent
           to distribute controlled substances, as charged in Counts l-3 of theinformation,
                                                                                            which
           are drug trafficking crimes; and

                   Second:         That the defendant used and carried a firearm during and in
           relation to the crimes charged in counts l-3 of the information and, in furtherance
                                                                                               of this
           crime, possessed it.



                                DEFENDANT'S ADMISSION OF F'ACTS

           10.      By my signature on this plea agreement, I am acknowledging that I am pleading

guilty because I am, in fact, guilty of the offenses to which I am pleading guilty.
                                                                                    I recognize
and accept responsibility for my criminal         conduct. Moreover, in pleading guilty, I acknowledge

that   if I chose to go to trial   instead of entering this plea, the United States could prove facts

sufficient to establish my guilt of the offenses to which I am pleading guilty
                                                                               beyond a reasonable

doubt, including any facts alleged in the information that increase the statutory
                                                                                  minimum or
           Case 1:20-cr-00346-JCH Document 22 Filed 01/30/20 Page 7 of 14




 maximum penalties. I specifically admit the following facts related to the
                                                                            charges against me,

 and declare under penalty of pedury that all of these facts are true
                                                                      and correct:

                 a.    on November        1, 2018,   I possessed a travel trailer in Rio Aniba county, New

                      Mexico.

                 b.   I stored firearms and illegal narcotics inside of my travel trailer. Specifically:

                             i.    Multiple packages of methamphetamine that totaled 5,999 grams of pure

                                  methamphetamine;

                          ii.     Multiple packages of heroin that totaled 2,493.3 grams of heroin;

                         iii.     Multiple packages of cocaine that totaled 2,544 grams of heroin;

                         iv.      A Colt revolver, sln:4384044LW;

                          v.      A tan handgun with no visible serial number; and

                         vi.      A7.62 x 39 AK style assault rifle, s/n: M92pV05166.

                c.    I intended to distribute the narcotics that were in my travel trailer.

                d.    I used and possessed the firearms listed above to protect my illegal narcotics and

                     myself as I engaged in the distribution of illegal narcotics.

                e.   Although I was not present when law enforcement searched my travel trailer and

                     discovered the above narcotics and firearms, I agree that I was the owner of these

                     items, was in constrictive possession of them, and bear legal responsibility for

                     them.

                f.   I do not contest the validity of the search warrant that led law enforcement to

                     discover my above listed illegal narcotics and firearms.

       I   l.        By signing this agreement, the Defendant admits that there is a factual basis for

each element of the crimes to which the Defendant is pleading              guilty.   The Defendant agrees
         Case 1:20-cr-00346-JCH Document 22 Filed 01/30/20 Page 8 of 14




that the Court may rely on any of these facts, as well as facts in the presentence report, to

determine the Defendant's sentence, including, but not limited to, the advisory guideline offense

level.

                                          RECOMMENDATIONS

         12.        Pursuant to Rule   1l(cXlXB), the United        States and the Defendant recommend as

follows:

               a.      As of the date of this agreement, the Defendant has clearly demonstrated a

                       recognition and affirmative acceptance of personal responsibility for the

                       Defendant's criminal conduct. Consequently, pursuant to USSG $ 3El.l(a),

                       so long as the Defendant continues to accept responsibility for the

                       Defendant's criminal conduct, the Defendant is entitled to a reduction of two

                       levels from the base offense level as calculated under the sentencing

                       guidelines, and   if applicable,   a   reduction of an additional offense level

                       pursuant to USSG $ 3E1.1(b). The United States is free to withdraw this

                       recommendation     if the Defendant       engages in any conduct that is inconsistent

                       with acceptance of responsibility between the date of this agreement and the

                       sentencing   hearing. such conduct would include committing additional

                       crimes, failing to appear in Court as required, andlor failing to obey any

                      conditions of release that the Court may set.

           b.         The Defendant understands that the above recommendations are not binding

                      on the Court and that whether the Court accepts these recommendations is a

                      matter solely within the discretion of the court after it has reviewed the

                      presentence   report. Further,      the Defendant understands that the Court may
           Case 1:20-cr-00346-JCH Document 22 Filed 01/30/20 Page 9 of 14




                        choose to vary from the advisory guideline sentence.   If the Court does not
                        accept any one or more of the above recommendations
                                                                            and reaches an

                        advisory guideline sentence different than expected by the Defendant,
                                                                                              or if the
                        Court varies from the advisory guideline range, the Defendant will
                                                                                           not seek to

                        withdraw the Defendant's plea of   guilty. In other words,   regardless of any   of
                       the parties' recommendations, the Defendant's final sentence
                                                                                    is solely    within
                       the discretion of the Court.

          l3'       Apart from the recommendations set forth in this plea agreement, the
                                                                                         United
 States and the Defendant reserve their rights to assert any position
                                                                      or argument with respect to

 the sentence to be imposed, including but not limited to the applicability
                                                                            of particular sentencing
 guidelines, adjustments under the guidelines, departures or
                                                             variances from the guidelines, and the

 application of factors in l8 U.S.C. g 3553(a).

         14'       Regardless of any other provision in this agreement, the United
                                                                                   States reserves the

right to provide to the United States Pretrial Services and Probation
                                                                      Office and to the Court any
information the United States believes may be helpful to the Court, including
                                                                              but not limited to
information about the recommendations contained in this agreement
                                                                  and any relevant conduct

under USSG $       lBl.3.



        15.        The Defendant understands the Defendant's obligation to provide
                                                                                   the United

States Pretrial Services and Probation Office with tmthful, accurate,
                                                                      and complete information.

The Defendant represents that the Defendant has complied with and
                                                                        will continue to comply with
this obligation.
       Case 1:20-cr-00346-JCH Document 22 Filed 01/30/20 Page 10 of 14




        16.    The Defendant agrees that, upon the Defendant's signing of this plea agreement,

the facts that the Defendant has admitted under this plea agreement as set forth above, as well as

any facts to which the Defendant admits in open court at the Defendant's plea hearing, shall be

admissible against the Defendant under Federal Rule of Evidence 801(dX2XA) in any

subsequent proceeding, including a criminal trial, and the Defendant expressly waives the

Defendant's rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence

410 with regard to the facts the Defendant admits in conjunction with this plea agreement.

        17.    By signing this plea agreement, the defendant waives the right to withdraw the

defendant's plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d) unless (1) the

court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure     1   1(c)(5) or (2)

the defendant can show a fair and just reason as those terms are used in Rule I   l(dX2)(B) for

requesting the withdrawal. Furthermore, defendant understands that      if the court rejects the plea

agreement, whether or not defendant withdraws the guilty plea, the United States is relieved       of

any obligation it had under the agreement and defendant shall be subject to prosecution for any

federal, state, or local crime(s) which this agreement otherwise anticipated would be dismissed

or not prosecuted.

                                         FORFEITURE

        18.    The Defendant agrees to forfeit, and hereby forfeits, whatever interest the

Defendant may have in any asset derived from or used in the commission of the offenses in this

case. The Defendant   agrees to cooperate   fully in helping the United States (a) to locate and

identify any such assets and (b) to the extent possible, to obtain possession and/or ownership of

all or part of any such assets. The Defendant further agrees to cooperate fully in helping the

United States locate, identify, and obtain possession and/or ownership of any other assets about



                                                   l0
       Case 1:20-cr-00346-JCH Document 22 Filed 01/30/20 Page 11 of 14




which the Defendant may have knowledge that were derived from or used in the commission of

offenses committed by other persons.

        lg.      The Defendant voluntarily and immediately agrees to forfeit to the United States

all of the Defendant's right, title, and interest in the following assets and properties:

            a.      The Colt revolver, sln 4384044LW, seized from my travel trailer on

                    November 1,2018;

            b.      The tan handgun with no visible serial number, seized from my travel trailer

                    on November 1, 2018; and

            c.       The 7.62 x 39   AK style   assault   rifle, s/n M92PV051666, seized from my

                    travel trailer on November 1, 2018.

        20.      The Defendant agrees to fully assist the United States in the forfeiture of the

above-described property and to take whatever steps are necessary to pass clear title to the

United States, including but not limited to execution of any documents necessary to transfer the

Defendant's interest in the above-described property to the United States.

        21.      The Defendant agrees to waive the right to notice of any forfeiture proceeding

involving the above-described property.

        ZZ.      The Defendant knowingly and voluntarily waives the right to      a   jury trial on the

forfeiture of the above-described property. The Defendant knowingly and voluntarily waives all

constitutional, legal, and equitable defenses to the forfeiture of said property in any proceeding.

The Defendant agrees to waive any jeopardy defense or claim of double jeopardy, whether

constitutional or statutory, andagrees to waive any claim or defense under the Eighth

Amendment to the United States Constitution, including any claim of excessive fine, to the

forfeifure of said property by the United States or any State or its subdivisions'



                                                          ll
        Case 1:20-cr-00346-JCH Document 22 Filed 01/30/20 Page 12 of 14




                               WAIVER OF APPEAL RIGHTS
                                                                                 afford a
         23.    The Defendant is aware that28 U.S.C. $ 1291 and 18 U'S.C' 5 3742

                                                                     Acknowledging that, the
defendant the right to appeal a conviction and the sentence imposed.

                                                                             and any sentence'
Defendant knowingly waives the right to appeal the Defendant's conviction(s)

including any fine, within the statutory maximum authorized by law, as
                                                                       well as any order of

                                                                         appeal any sentence
restitution entered by the Court. The Defendant also waives the right to
                                                                            release in this
imposed below or within the Guideline range upon a revocation of supervised

cause   number. ln addition, the Defendant    agrees to waive any collateral attack to the

                                                                pursuant to 28 U'S'C' $$ 2241
Defendant's conviction(s) and any sentence, including any fine,

or 2255,or any other extraordinary writ, except on the issue of defense counsel's ineffective

assistance.




          24.   provided that the Defendant fulfills the Defendant's obligations as set out above,

the United States agrees that The United States   will not bring additional criminal charges against

the Defendant arising out of the facts forming the basis of the
                                                                present information


          25.   This agreement is limited to the United States Attorney's Office for the District
                                                                                                  of

                                                                         or prosecuting
New Mexico and does not bind any other federal, state, or local agencies

 authorities.

                                       VOLUNTARY PLEA

                 The Defendant agrees and represents that this plea of guilty is freely
                                                                                        and
          26.
                                                                       (other than the promises set
 voluntarily made and is not the result of force, threats, or promises

 forth in this agreement and any addenda). There have been no promises
                                                                       from anyone as to what




                                                    t2
       Case 1:20-cr-00346-JCH Document 22 Filed 01/30/20 Page 13 of 14




sentence the Court   will impose.   The Defendant also represents that the Defendant is pleading

guilty because the Defendant is in fact guilty'



        27.       The Defendant agrees that   if   the Defendant violates any provision of this

                                                                 void, and the Defendant            will
agfeement, the United States may declare this agreement null and

thereafter be subject to prosecution for any criminal violation,
                                                                 including but not limited to any

                                                                      case, as well as perjury, false
crime(s) or offense(s) contained in or related to the charges in this

statement, obstruction ofjustice, and any other crime committed
                                                                by the Defendant during this

prosecution.

                                      SPECIAL ASSESSMENT
                                                                                            District
         2g.      At the time of sentencing, the Defendant will tender to the United States

                                                              Albuquerque' New Mexico
Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270,

 87l}z,a money order or certified    check payable to the order of the       united states District

                                                                          described above'
 Court in the amount of $400 in paynent of the special penalty assessment

                                    ENTIRETY OF AGREEMENT

         29   .   This document and any addend a        are a   complete statement of the agreement in this


 case and may not be altered unless done so in        writing and signed by all parties' This agreement

                                                                             Attomey'
 is effective upon signature by the Defendant and an Assistant United States




                                                          t3
         Case 1:20-cr-00346-JCH Document 22 Filed 01/30/20 Page 14 of 14




         AGREED TO AND SIGNED thiS            L     dAY   Or 54IAt/           ,20#.
                                                          JOHN C. ANDERSON
                                                          United States Attorney




                                                           OBERT I. GOLDARIS
                                                          Assistant United States Attorney
                                                          Post Office Box 607
                                                          Albuquerque, New   Mexico    87102
                                                          (s}s) 346-7274


        I have carefully disstl5t.4 every part of this agreement with my client. Further,
                                                                                             I have
fully advised my client of my client's rights, of possible defenses, of tile sentencing factors
                                                                                                 set
forth in 18 U.S.C. $ 3553(a), of the relevant Sentencing Guidelines provisions,
                                                                                    anjof the
consequences of entering into this agreement. In addition, I have explained
                                                                                 to my client the
elements to each offense to which she/he is pleading guilty. To my knowledge,
                                                                                      my client,s
                                                                                  a-' ---'
decision to enter into this agreement is an informeo ano voluntary ;rq




                                                            OMAS M. CLARK
                                                        Attorney for the Defendant

        I have carefully discussed every part of this agreement with my attorney. I understand
the terms of this agreement, and I voluntarily agree to those terms. My
                                                                            attomiy has advised me
of my rights, of possible defenses, of the sentencing factors set forth irrl8 U.S.C.
                                                                                      $ 3553(a), of
the relevant Sentencing Guidelines provisions, and of the consequences
                                                                            of entering into this
agreement.




                                                           NATHAN CORDOVA




                                                   l4
